Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered October 21, 1997, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve his challenge to the voluntariness of his plea since he never moved to withdraw his plea or vacate the judgment of conviction on that ground (see, People v Pellegrino, 60 NY2d 636; People v Thomas, 262 AD2d 588; People v Graham, 261 AD2d 414). In any event, the plea was knowingly, voluntarily, and intelligently made (see, People v Harris, 61 NY2d 9). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.